Title: From James Madison to Albert Gallatin, 5 October 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, October 5th: ’08.

Be pleased to issue your warrant on the appropriations for the Contingent expenses of this Office, for five hundred dollars, in favor of William Whann Esqr., the holder of the enclosed Bill for that amount, drawn upon me, on the 22d. July last, by Meriwether Lewis Esqr., Governor of the Louisiana Territory, who is to be charged and held accountable for the same.  I am &c.

James Madison.

